In the

    United States Court of Appeals
                 For the Seventh Circuit
                      ____________________
No. 19-2807
SPEECH FIRST, INC.,
                                                  Plaintiﬀ-Appellant,
                                 v.

THOMAS L. KILLEEN, et al.,
                                               Defendants-Appellees.
                      ____________________

         Appeal from the United States District Court for the
                      Central District of Illinois.
         No. 3:19-cv-03142-CSB-EIL — Colin S. Bruce, Judge.
                      ____________________

    ARGUED FEBRUARY 27, 2020 — DECIDED JULY 28, 2020
                ____________________

   Before BRENNAN, SCUDDER, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Colleges and universities unques-
tionably beneﬁt from the free ﬂow of ideas, debate, and delib-
eration on campus. These institutions should strive to foster
an environment where critical thought, and sometimes strong
disagreement, can ﬂourish. Indeed, “[f]reedom of expression
and academic freedom are at the very core of the mission of
colleges and universities, and limiting the expression of ideas
would undermine the very learning environment that is
2                                                   No. 19-2807

central to higher education.” Erwin Chemerinsky & Howard
Gillman, Free Speech on Campus x (Yale Univ. Press 2017).
    Speech First—a national advocacy organization dedicated
to promoting the exercise of free speech on college cam-
puses—alleges that three distinct policies at the University of
Illinois at Urbana-Champaign (“the University”) threaten
these ideals and impermissibly chill the speech of student
members of its organization. It seeks a preliminary injunction
to put a halt to these policies.
    When a party seeks a preliminary injunction before the
district court, the burden rests on that party to demonstrate
that it has standing to pursue its claims. Speech First failed to
meet that burden for two of the policies it challenges; namely,
it failed to demonstrate that its members face a credible fear
that they will face discipline on the basis of their speech as a
result of those two policies. And for its challenge to the third
policy, that claim is moot. The district court therefore cor-
rectly denied the motion for a preliminary injunction, and we
aﬃrm.
                        I. Background
    Speech First sued 29 administrators at the University on
behalf of four anonymous students. These students claim that
they wish to express what they describe as “political, social,
and policy views that are unpopular on campus.” Speech
First’s complaint lists examples of such viewpoints in general
terms: opposition to abortion, support for President Trump,
belief in traditional marriage, support for strong immigration
policies, support for the “deradicalization of Islam,” support
for First Amendment protection of “hate speech,” opposition
to gun control, and support for LGBT rights.
No. 19-2807                                                      3

    Speech First alleges that three University policies—the re-
sponsive action of the Bias Assessment and Response Team
and the Bias Incident Protocol to reports of “bias-motivated
incidents” on campus, the imposition of No Contact Direc-
tives, and the prior approval rule—chill their student mem-
bers’ speech, force these students to engage in self-censorship,
and deter them from speaking openly about issues of public
concern.
A. Bias Assessment Response Team and Bias Incident
   Protocol
    Speech First challenges the actions of the University’s Bias
Assessment and Response Team (“BART”). BART “collects
and responds to reports of bias-motivated incidents that occur
within the University of Illinois at Urbana-Champaign com-
munity.” In turn, BART deﬁnes “bias-motivated incidents” as
“actions or expressions that are motivated, at least in part, by
prejudice against or hostility toward a person (or group) be-
cause of the person’s (or group’s) actual or perceived age, dis-
ability/ability status, ethnicity, gender, gender identity/ex-
pression, national origin, race, religion/spirituality, sexual ori-
entation, socioeconomic class, etc.” In addition, BART
“[p]rovides opportunities for educational conversation and
dialogue” and “[s]upports those impacted by bias.”
   BART is administratively housed within the Oﬃce for Stu-
dent Conﬂict Resolution (“OSCR”). In addition to BART,
OSCR houses two other functions: (a) voluntary alternative
conﬂict resolution services and (b) enforcement of the Student
Code. Members of BART come from various departments
across the University: OSCR; the University Housing Oﬃce;
the Oﬃce of Student Aﬀairs; the Oﬃce of Diversity, Equity,
and Inclusion; the Student Assistance Center; the student
4                                                  No. 19-2807

union; and the University Police Department, which supplies
a law enforcement liaison to BART.
    Any member of the University community can report to
BART by sending an email to the BART-speciﬁc email address
or through a webform on the BART website. The webform
does not require the reporter to identify himself, and the ma-
jority of BART reporters remain anonymous. One of the
BART Co-Chairs enters the report into an internal database.
A Co-Chair will promptly address any incidents that require
a simple response. This could include, for example, a report
of a swastika drawn on a bathroom door, where a Co-Chair
will call the facilities department to erase it. For those inci-
dents that do not allow for as straightforward of a resolution,
BART members discuss reports at a bi-weekly meeting and
determine whether to reach out to the involved students, if
they are identiﬁed, to invite them to participate in a voluntary
conversation. BART also devises a response plan, which could
include “[e]ducational conversations,” “[m]ediation, facili-
tated dialogue,” “[e]ducational referrals,” “[r]esolution
agreements,” or “[r]eferrals to other oﬃces and/or pro-
grams.”
    If the reporting party is identiﬁed and wishes to meet, a
BART staﬀ member will discuss the report with the student
and oﬀer support. If the reporting party identiﬁes the of-
fender, a BART staﬀ member will contact that person via
email to schedule a voluntary meeting. Notably, the majority
of students who BART contacts either do not respond or de-
cline to meet. Students who decline suﬀer no consequences. If
a student agrees to meet, BART staﬀ explains to the student
that her conduct drew attention and gives the student an op-
portunity to reﬂect upon her behavior and its impact on other
No. 19-2807                                                  5

students. BART cannot require students to change their be-
havior and does not have authority to issue sanctions if they
decline to do so.
    Justin Brown, Director of OSCR and a former Chair of
BART, states in a declaration that BART keeps private all in-
teractions with students, and interactions do not appear in
students’ academic or disciplinary records. BART does, how-
ever, publish an annual report of incidents with all personally
identiﬁable information removed from its data and descrip-
tions. Examples of these descriptions, in their complete form,
include:
   •   “The pillars outside of Foellinger Auditorium were
       chalked with the phrases, ‘Women are Worthless’ and
       ‘Go White Privilege.’ Facilities removed the chalking
       within an hour of it being reported.”
   •   “A student reported that another student said to him,
       ‘I voted for Trump because I want to deport you guys.
       Enjoy the last few months in America.’ A member of
       the team met with both of the students involved.”
   •   “There were multiple reports (41) that an RSO posted
       on Facebook that they were going to hold an ‘Aﬃrma-
       tive Action Bake Sale’ where they would charge diﬀer-
       ent prices based on race and ethnicity. A member of the
       team met with the leadership of the RSO. All of the
       people that reported were contacted, and many of
       them met with a member of the team.”
    January Boten, Assistant Dean of Students at the Univer-
sity and a Co-Chair of BART, asserts in an aﬃdavit that “[a]ny
contact a student has with BART—whether the student re-
porting an incident or the student who is alleged to have en-
gaged in the reported behavior—is entirely voluntary.”
6                                                  No. 19-2807

Expressing the views Speech First describes in its complaint
does not violate the University’s Student Code. Thus, Boten
explains, students “could not face discipline at the University
solely as a result of expressing those opinions,” although
“some behavior motivated by bias may also violate the Stu-
dent Code.” (emphasis in original). Such behavior could in-
clude physical violence, stalking, true threats, and sexual har-
assment. BART has no independent disciplinary authority,
and therefore the student disciplinary process, rather than
BART, addresses this sort of behavior. Boten represents that
reports made to BART “are not ‘referred’ from BART to the
University Police, nor do the police ever investigate an inci-
dent reported to BART unless that incident independently
was reported to the Police for law enforcement reasons.” Re-
latedly, there is no evidence that the liaison to BART from the
University Police has any law enforcement function in her ca-
pacity as a BART member.
    Speech First National President Nicole Neily submitted a
declaration that states she is “aware of how BART operates.”
Neily has no present connection to the University: she is not
a current student, nor is she a member of the faculty or staﬀ.
Because she lacks ﬁrst-hand information about the Univer-
sity’s current policies and procedures, she relies on what she
has learned through her discussions “with Speech First mem-
bers and other students who attend and have attended the
University”—Students A, B, C, and D. Neily explains her gen-
eral understanding of BART’s procedures, based on these
conversations:
    When a BART oﬃcial contacts the oﬀender, the oﬃcial
    tells the student that the BART has received a bias re-
    port about the student and that the BART needs to
No. 19-2807                                                     7

   speak with the student to discuss the allegations. The
   BART oﬃcial will not identify the person who has ac-
   cused the student of “bias” or inform the student of
   any rights he or she may have.
In addition, Neily asserts that, if BART determines the iden-
tity of the student who committed the bias-motivated inci-
dent, “it will record the details of the incident on the student’s
permanent record” and “will make this information available
to others outside of the BART.” Neily reports that one stu-
dent’s advisor told him “that he could see from the student’s
ﬁles that the student had met with someone from the BART.”
Neily provides no other detail about BART and its operations.
   In addition to BART, the University maintains a similar
but separate system—called the University Housing Bias In-
cident Protocol (“BIP”)—to address bias-motivated incidents
committed within University housing. Like the BART pro-
cess, residents can report an incident to a centralized BIP
email address, through a web form, or to a University Hous-
ing staﬀ member who lives in their building. Approximately
half of the reports to BIP are anonymous, and more than half
do not provide the name of the alleged oﬀender. Also, like
BART, a committee of University staﬀ meets to determine
what course of action is appropriate in response to a report,
and whether to invite identiﬁed students to participate in a
voluntary conversation with a BIP staﬀ member. If, after a
meeting, a student wishes to persist with his or her conduct,
the staﬀ member cannot sanction the student.
   Alma Sealine, the Executive Director of University Hous-
ing, asserts in her aﬃdavit that BIP “is entirely voluntary,
both for the student making a bias incident report and for the
student (if identiﬁed) whose comments or actions have
8                                                   No. 19-2807

prompted the report.” “[T]here are no sanctions, punish-
ments, or discipline of any kind associated with a reported
incident.” When a student breaches his or her housing con-
tract or violates University policy through, for example, acts
of theft, vandalism, possession of weapons, or hosting unap-
proved overnight guests, students must endure a separate
disciplinary process. Expression of the views Speech First de-
scribes in its complaint would not contravene housing con-
tracts nor violate any University policies.
    Speech First did not submit any evidence to the district
court contradicting Sealine’s aﬃdavit. In fact, Neily’s declara-
tion omits any mention of BIP.
B. No Contact Directives
    Pursuant to the University’s Student Disciplinary Proce-
dures, University disciplinary oﬃcers may direct an individ-
ual subject to student discipline to have no contact with one
or more other persons through what the University calls “No
Contact Directives” (“NCDs”). Students subject to NCDs may
not engage “in oral, written, or third party communication”
with other identiﬁed parties and may not partake in certain
“deliberate nonverbal acts intended to provoke or intimidate
a protected party.” Although NCDs do not require students
to maintain a speciﬁc physical distance from one another, the
University advises the parties to leave the vicinity if the other
party appears. NCDs do not, on their own, constitute a disci-
plinary ﬁnding against students and are not part of the stu-
dents’ oﬃcial disciplinary records. Although an NCD prohib-
its a student from contacting another student, it does not pro-
hibit the student from talking or writing about the other, ei-
ther privately or publicly. The Student Disciplinary
No. 19-2807                                                  9

Procedures recommend dismissal from the University for stu-
dents who violate NCDs.
    Section 4.06(a) of the Student Disciplinary Procedures out-
lines the authority of the University to impose NCDs, stating
that “University disciplinary oﬃcers are among those respon-
sible for the enforcement of student behavioral standards and,
when possible, the prevention of violations of the Student
Code.” Section 4.06(d) outlines the procedure for imposing
NCDs: “If, based upon a report received or a direct request
from a member of the university community, a disciplinary
oﬃcer believes that a No Contact Directive is warranted, the
disciplinary oﬃcer will notify all recipients in writing, typi-
cally by email.”
   Brown describes the common reasons for the imposition
of NCDs:
   [O]f the 103 No Contact Directives issued in the 2018-
   2019 academic year, approximately 62% were imposed
   during the pendency of an investigation into allega-
   tions of a violation of the Student Code. In addition,
   approximately 28% were imposed as a result of infor-
   mal Title IX complaints that alleged sexual misconduct
   but requested no investigation be conducted. During
   the same year, only 11 cases—approximately 11% of
   cases—involved no pending investigation or an infor-
   mal Title IX complaint. These directives were issued
   when a severe, prolonged, and/or escalating conﬂict
   between students suggested that a violation of the Stu-
   dent Code, and in some cases physical violence, was
   likely in the near future.
10                                                No. 19-2807

Similarly, Rony Die, Associate Director of OSCR, represents
that the University only imposes NCDs in response to viola-
tions of the Student Code or to prevent potential violations.
Both Brown and Die assert that no students have ever been
subject to NCDs for expression alone.
    To rebut the University’s contentions, Speech First points
to an NCD imposed between students Tariq Kahn and An-
drew Minik after Minik published an article about Khan at-
tacking two students at an “anti-Trump” rally. Minik wrote
an email to Die, who issued the NCD, to conﬁrm his under-
standing of the limitations the NCD imposed. He acknowl-
edged that “the no contact order [did] not prevent [him] from
writing journalistic stories related to Khan,” but that Die
merely “suggest[ed] that [he] not write about him” for the sit-
uation to improve. In this email, Minik also recognized that
the NCD “is not a direct disciplinary charge.” The district
court, which is also presiding over a separate lawsuit involv-
ing the Minik–Khan interactions, summarized: “Die de-
scribed the history of escalation between Minik and Khan, in-
cluding Khan receiving death threats which he believed were
caused by Minik, and Khan’s anger towards Minik over the
same, and Die stated that the No Contact Directive would not
have been issued absent that history.”
C. Prior Approval Rule
    Before this lawsuit was ﬁled, Student Code § 2-407 prohib-
ited students from “post[ing] and distribut[ing] leaﬂets,
handbills, and other types of materials” about candidates for
non-campus elections without “prior approval.” The Univer-
sity Student Disciplinary Procedures explain that a student
who violates the Student Code faces disciplinary action, in-
cluding reprimand, censure, probation, suspension, and
No. 19-2807                                                   11

dismissal from the University. There is no evidence in the rec-
ord that the University ever enforced the prior approval rule.
    The Student Code was amended to repeal the rule shortly
after this lawsuit was initiated. To eliminate the provision, the
University followed the steps set forth in the University’s
published “Procedure for Amending the Student Code.” On
July 15, 2019, the Conference on Conduct Governance—a
standing committee of the Urbana-Champaign Senate that in-
cludes faculty members, administrators, and students—voted
to enact an amendment to the Student Code abolishing the
prior approval rule. The Chancellor approved this amend-
ment on July 18—four days before the University ﬁled its op-
position to Speech First’s preliminary injunction motion—
and it went into eﬀect immediately. The current version of the
Student Code reﬂects this amendment. Through the sworn
declaration of Associate Dean of Students Rhonda Kirts, the
University represented both to the district court and to this
Court that it has no intention of restoring the eliminated pro-
vision.
D. Procedural History
    Speech First brought this lawsuit against University ad-
ministrators in their oﬃcial capacities, challenging the three
aforementioned policies and seeking declaratory and injunc-
tive relief. Speech First quickly moved for a preliminary in-
junction to enjoin the University from enforcing the prior ap-
proval requirement; using the BART and BIP processes to “in-
vestigate, log, threaten, or punish students (including infor-
mal punishments) for bias-motivated incidents”; and issuing
NCDs “without clear, objective procedures ensuring the di-
rectives are issued consistent with the First Amendment.” In
support of its motion, Speech First oﬀered a three-page
12                                                 No. 19-2807

declaration from its national president, Nicole Neily, who
communicates second- (and sometimes third-) hand infor-
mation about BART’s operations that she purportedly re-
ceived from current and former students. Speech First did not
speciﬁcally identify any student member who provided such
information or submit declarations from any student mem-
ber, even pseudonymously. As a result, no student at the Uni-
versity explained to the district court any speciﬁc speech they
wished to engage in, nor did any student explain how the
challenged policies have discouraged them from expressing
their views. The University, by contrast, contradicted Neily’s
generalized aﬃdavit with detailed declarations, supported by
twenty-ﬁve exhibits, from ﬁve University administrators, all
of whom are intimately involved with BART, BIP, or student
discipline. Neither party presented live testimony.
    In ruling on the preliminary injunction motion, the district
court described the declaration Speech First submitted from
Neily as “a conclusory statement based on its national associ-
ation’s president’s ‘familiarity with’ anonymous students,” to
the eﬀect that the “Students’ expressing their views on (very
generally-described) topics could result in their being re-
ported, investigated, and punished by BART for engaging in
a bias-motivated incident.” The court found “more informa-
tive the detailed statements about BART from University staﬀ
that are personally involved with BART, consistently describ-
ing how BART operates.”
    The district court denied the preliminary injunction mo-
tion. The court held, ﬁrst, that Speech First’s claim related to
the prior approval requirement was moot, and second, that
Speech First failed to demonstrate standing to challenge the
BART and BIP processes and the imposition of NCDs.
No. 19-2807                                                      13

Speciﬁcally, regarding standing, the district court found that
Speech First did not show that its members face a credible
threat of enforcement or that the policies have an objective
chilling eﬀect on their speech. Speech First appealed.
                          II. Discussion
    To obtain a preliminary injunction, a plaintiﬀ must show
that: (1) without this relief, it will suﬀer “irreparable harm”;
(2) “traditional legal remedies would be inadequate”; and
(3) it has some likelihood of prevailing on the merits of its
claims. Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068
(7th Cir. 2018). If a plaintiﬀ makes such a showing, the court
then must weigh the harm the denial of the preliminary in-
junction would cause the plaintiﬀ against the harm to the de-
fendant if the court were to grant it. Id. (citing Ty, Inc. v. Jones
Grp., Inc., 237 F.3d 891, 895 (7th Cir. 2001)). If the plaintiﬀ is
likely to win on the merits, the balance of harms need not
weigh as heavily in his favor. Girl Scouts of Manitou Council,
Inc. v. Girl Scouts of the U.S. of Am., Inc., 549 F.3d 1079, 1086
(7th Cir. 2008) (quoting Roland Mach. Co. v. Dresser Indus., Inc.,
749 F.2d 380, 387 (7th Cir. 1984)). This balancing process also
considers the public interest, or the eﬀects the preliminary in-
junction—and its denial—would have on nonparties. Id.
    The party seeking a preliminary injunction bears the bur-
den of showing that it is warranted. Courthouse News Serv., 908
F.3d at 1068 (citing Mazurek v. Armstrong, 520 U.S. 968, 972
(1997) (per curiam)). “We ‘will not reverse a district court’s
grant or denial of a preliminary injunction absent a clear
abuse of discretion by the district court.’” Joseph v. Sasafrasnet,
LLC, 734 F.3d 745, 747 (7th Cir. 2013) (quoting Moody v. Amoco
Oil. Co., 734 F.2d 1200, 1217 (7th Cir 1984)). We review the dis-
trict court’s legal conclusions de novo and ﬁndings of fact for
14                                                    No. 19-2807

clear error. Valencia v. City of Springﬁeld, 883 F.3d 959, 966 (7th
Cir. 2018). Absent such errors, we aﬀord a district court’s de-
cision “great deference.” Id.
A. Standing
    Speech First challenges the district court’s ruling that it
failed to demonstrate standing to seek a preliminary injunc-
tion against the University’s BART, BIP, and NCD policies.
Speech First’s burden to demonstrate standing in the context
of a preliminary injunction motion is “at least as great as the
burden of resisting a summary judgment motion.” Lujan v.
Nat’l Wildlife Fed’n, 497 U.S. 871, 907 n.8 (1990). Thus, Speech
First must “‘set forth’ by aﬃdavit or other evidence ‘speciﬁc
facts’,” rather than “general factual allegations of injury.” Six
Star Holdings, LLC v. City of Milwaukee, 821 F.3d 795, 801–02
(7th Cir. 2016).
    To establish standing under Article III of the Constitution,
a plaintiﬀ must show (1) an “injury in fact,” (2) that the chal-
lenged conduct caused the injury, and (3) some likelihood
that a decision in his favor will remedy the injury. Susan B.
Anthony List v. Driehaus (“SBA List”), 573 U.S. 149, 157–58
(2014). An association has standing to sue on behalf of its
members when: (a) its members would have standing to sue
on their own; (b) the interests the association “seeks to protect
are germane to the organization’s purpose”; and (c) “neither
the claim asserted nor the relief requested requires the partic-
ipation of individual members.” Hunt v. Washington State Ap-
ple Advert. Com’n, 432 U.S. 333, 343 (1977). No party disputes
that, if its members were to have standing, Speech First would
have associational standing. Rather, Speech First disputes the
district court’s conclusion that it could not show an injury in
fact.
No. 19-2807                                                                 15

    For an injury to satisfy Article III standing requirements,
it must be “concrete and particularized” and “actual or immi-
nent, not conjectural or hypothetical.” SBA List, 573 U.S. at 158
(quoting Lujan v. Def. of Wildlife, 504 U.S. 555, 560 (1992)).
Where the plaintiﬀ brings a facial challenge under the First
Amendment, a prior enforcement action is not required. Id. at
158–59. In the absence of an enforcement action, though,
plaintiﬀs must make one of two showings to establish an in-
jury in fact. First, a plaintiﬀ may show an intention to engage
in a course of conduct arguably aﬀected by a policy, and that
he faces a credible threat the policy will be enforced against
him when he does. Am. Civil Liberties Union of Ill. v. Alvarez,
679 F.3d 583, 590–91 (7th Cir. 2012) (quoting Babbitt v. United
Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979)). Second, a
plaintiﬀ may show a chilling eﬀect on his speech that is objec-
tively reasonable, and that he self-censors as a result. Bell v.
Keating, 697 F.3d 445, 454 (7th Cir. 2012) (citing Laird v. Tatum,
408 U.S. 1, 13–14 (1972) (“[A] plaintiﬀ’s notional or subjective
fear of chilling is insuﬃcient to sustain a court’s jurisdiction
under Article III.”)). For either that credible threat of enforce-
ment or chilling eﬀect to be “‘particularized,’ it ‘must aﬀect
the plaintiﬀ in a personal and individual way.’” Spokeo, Inc. v.
Robins, 136 S. Ct. 1540, 1548 (2016) (quoting Lujan, 504 U.S. at
560); see also Bell, 697 F.3d at 454 (“The plaintiﬀ must substan-
tiate a concrete and particularized chilling eﬀect on his pro-
tected speech or expressive conduct to pursue prospective re-
lief.”).1


    1 We note these two showings have some degree of overlap. As the
Fourth Circuit has recognized, “Either way, a credible threat of enforce-
ment is critical; without one, a putative plaintiﬀ can establish neither a
realistic threat of legal sanction if he engages in the speech in question, nor
16                                                             No. 19-2807

    It is uncontested that the University has not investigated
or punished any of the students who are members of Speech
First pursuant to any of the challenged University policies.
Rather, Speech First asserts that the University’s policies chill
the students’ speech because the students fear the University
will investigate or punish them under these policies.
     1. BART and BIP
    We ﬁrst turn to whether Speech First has established the
injury in fact requirement concerning its claims against BART
and BIP, namely, whether it has demonstrated that these pol-
icies pose a credible threat of enforcement to any student or
whether any student has faced an objectively reasonable
chilling eﬀect on his or her speech. Important for our analysis
is the nature of our review: we must leave the factual ﬁndings
of the district court undisturbed unless “on the entire evi-
dence” we are “left with the deﬁnite and ﬁrm conviction that
a mistake has been committed.” Girl Scouts, 549 F.3d at 1086
(quoting Anderson v. Bessemer City, N.C., 470 U.S. 564, 573



an objectively good reason for refraining from speaking and ‘self-censor-
ing’ instead.” Abbott v. Pastides, 900 F.3d 160, 176 (4th Cir. 2018). Indeed,
“[w]hen plaintiﬀs ‘do not claim that they have ever been threatened with
prosecution, that a prosecution is likely, or even that a prosecution is re-
motely possible,’ they do not allege a dispute susceptible to resolution by
a federal court.” Schirmer v. Nagode, 621 F.3d 581, 586 (7th Cir. 2010) (quot-
ing Babbitt, 442 U.S. at 298–99). Nevertheless, we search for both showings.
See, e.g., Ctr. for Individual Freedom v. Madigan, 697 F.3d 464, 473–74 (7th
Cir. 2012) (recognizing that the plaintiﬀ may show only that she faces “a
realistic danger of sustaining a direct injury as a result of the statute’s op-
eration of enforcement” and that “the chilling of protected speech may
thus alone qualify” as an injury in fact ).
No. 19-2807                                                     17

(1985)). The district court made several factual ﬁndings about
BART in particular, and Speech First has not demonstrated
that any are clearly erroneous and did not submit evidence
disputing many of them. Furthermore, the Neily declaration
does not even mention BIP. Because Speech First did not sub-
mit any evidence beyond the Neily declaration, it has not dis-
puted or raised any factual challenge to the BIP information
and therefore the district court did not commit any clear error
in its ﬁndings regarding that policy.
    First, the district court found that “[t]he disciplinary pro-
cesses do not apply to students expressing the views the Stu-
dents wish to express or any other opinions. Bias-motivated
speech alone is not a Student Code violation.” Thus, the dis-
trict court concluded that “being reported to BART or BIP re-
sults in essentially no consequences.” Speech First does not
dispute these ﬁndings, which undermine its contention that
its members face a credible threat of enforcement.
    Second, the district court found that “[t]he Students have
not described any statements they wish to make with any par-
ticularity, so it is unclear whether they would even be likely
to be reported to BART or BIP.” The Fourth Circuit’s decision
in Abbott v. Pastides, 900 F.3d 160 (4th Cir. 2018), is instructive
here. In that case, students received oﬃcial letters instructing
them to attend a mandatory meeting with University of South
Carolina oﬃcials after the students hosted a “Free Speech”
event. Id. at 163. The student brought a facial challenge to the
university’s harassment policy, arguing that it was unconsti-
tutionally vague and overbroad. Id. The Fourth Circuit con-
cluded that, because plaintiﬀs failed to identify any speech
event they planned or wished to sponsor in the future, they
had not demonstrated that that the defendants “deterred
18                                                  No. 19-2807

some speciﬁc intended act of expression protected by the First
Amendment.” Id. at 171. Similarly, here, Speech First has
failed to identify in the record speciﬁc statements any stu-
dents wish to make that the University’s policies have chilled.
See Bell, 697 F.3d at 454 (requiring a showing of a particular-
ized chilling eﬀect).
    Third, the district court found that “[c]onversations with
BART are optional. Most students contacted by BART do not
respond at all, or decline the oﬀer of a meeting, and no conse-
quences occur if a student declines to meet with BART.”
Speech First insists “[n]o student would see these requests
from BART as voluntary.” Its only support for this bold asser-
tion is Neily’s discredited declaration that BART oﬃcials tell
students that BART needs to speak with them. The district
court’s ﬁnding of fact is not clearly erroneous, especially con-
sidering that Speech First oﬀers only a broad statement from
someone lacking ﬁrst-hand experience with BART who in
turn relies solely on information from unidentiﬁed students.
If students’ perception of reality on campus is diﬀerent from
the picture the University describes, Speech First has put forth
no evidence—other than Neily’s general, conclusory conten-
tions—to demonstrate that is so: nothing in the record shows
that any individual student fears potential consequences re-
sulting from an invitation to meet with BART, or conse-
quences from declining that invitation, and has self-censored
because of those fears. See Laird, 408 U.S. at 11 (plaintiﬀs must
show a chilling eﬀect occurred because they are “either pres-
ently or prospectively subject to” a challenged policy). Fur-
thermore, the fact that a majority of students actually decline
a meeting supports the conclusion that students do not feel
compelled to meet.
No. 19-2807                                                    19

    This same factual ﬁnding—that students view the conver-
sations with BART as optional—distinguishes this case from
Bantam Books, Inc. v. Sullivan, 372 U.S. 58 (1963). Speech First
cites this case for the proposition that “[c]ourts do not ignore
First Amendment problems simply because state defendants
promise that their interactions are ‘voluntary.’” In Bantam, the
Rhode Island Commission to Encourage Morality in Youth
sent dozens of notices to a publication distributor stating that
certain publications were inappropriate for sales to youth. 372
U.S. at 59–61. The Supreme Court characterized the Commis-
sion’s notices “virtually as orders” that were “reasonably un-
derstood to be such by the distributor,” with “invariabl[e] fol-
low[] up by police visitations.” Id. at 68. The notices, the Court
determined, were really “thinly veiled threats.” Id. Here, the
district court found no such threats; rather, the court con-
cluded invitations to meet with BART staﬀ are “voluntary”
and result in “essentially no consequences.”
    Abbott provides useful guidance on this point, as well.
There, the Fourth Circuit held that the prospect of facing a
mandatory meeting and subsequent investigation was insuﬃ-
cient to make a showing of standing. The court even acknowl-
edged, “[W]e do not doubt that a college student reasonably
might be alarmed and thus deterred by an oﬃcial letter from
a University authority … raising the prospect of an investiga-
tion and ultimate recommendation to the University Provost
and President, directing his attendance at a meeting, and pro-
hibiting him from discussing the matter with others.” 900 F.3d
at 171. The court nevertheless concluded,
   [A] threatened administrative inquiry will not be
   treated as an ongoing First Amendment inquiry suﬃ-
   cient to confer standing unless the administrative
20                                                   No. 19-2807

     process itself imposes some signiﬁcant burden. …
     Even an objectively reasonable “threat” that the plain-
     tiﬀs might someday have to meet brieﬂy with a Uni-
     versity oﬃcial in a non-adversarial format, to provide
     their own version of events in response to student com-
     plaints, cannot be characterized as the equivalent of a
     credible threat of “enforcement” or as the kind of “ex-
     traordinarily intrusive” process that might make self-
     censorship an objectively reasonable response.
Id. at 179. It follows that if a mandatory meeting does not
demonstrate a credible threat of enforcement, neither does an
invitation to an optional one.
    Fourth, the district court found that “[w]hile some BART
staﬀ are drawn from departments with disciplinary or law en-
forcement functions, BART has no such functions. … BART
has no authority to impose sanctions, and BART does not re-
quire any student to change his behavior.” Speech First does
not contest the district court’s ﬁnding that BART itself does
not have disciplinary authority. Instead, Speech First points
to the possibility that BART may refer potential Student Code
violations to OSCR and potential legal violations to the Uni-
versity Police. But again, as the district court found, “[b]ias-
motivated speech alone is not a Student Code violation,” and
thus would not be the sole basis for a referral. BART does not
determine whether punishment is warranted or impose such
punishment; rather, that determination is left to the OSCR or
the Police.
    As Speech First does not dispute that BART lacks discipli-
nary authority, it cites Backpage.com, LLC v. Dart, 807 F.3d 229
(7th Cir. 2015), for the proposition that the University can chill
speech without threatening an investigation or prosecution,
No. 19-2807                                                   21

and even without “authority to take any oﬃcial action.” Id. at
236. But Backpage is readily distinguishable. In that case, Cook
County Sheriﬀ Thomas J. Dart sent a letter on his oﬃcial let-
terhead to credit card companies, stating, “As the Sheriﬀ of
Cook County, a father and a caring citizen, I write to request
that your institution immediately cease and desist from al-
lowing your credit cards to be used to place ads on websites
like Backpage.com.” Id. at 231. He also wrote that the compa-
nies’ involvement with Backpage.com had “become increas-
ingly indefensible,” and that “[f]inancial institutions … have
the legal duty to ﬁle ‘Suspicious Activity Reports’ to authori-
ties in cases of human traﬃcking and sexual exploitation of
minors.” Id. at 232. He included a citation to the federal
money-laundering statute, 18 U.S.C. § 1956, insinuating that
the credit card companies could be prosecuted for their fail-
ure to comply. Id. The letter instructed the companies to pro-
vide contact information for an individual who the Sheriﬀ
could “work with on this issue.” Id. A strategy memo by a
member of the Sheriﬀ’s staﬀ also proposed approaching the
credit card companies with “threats in the form of ‘remind-
ers’” about “their potential susceptibility to ‘money launder-
ing prosecutions … and/or hefty ﬁnes.’” Id. Two days after
sending the letter, the Sheriﬀ’s Oﬃce issued a press release
captioned “Sheriﬀ Dart’s Demand to Defund Sex Traﬃcking
Compels Visa and MasterCard to Sever Ties with Back-
page.com.” Id. “The causality [was] obvious.” Id. at 233. We
concluded “the letter was not merely an expression of Sheriﬀ
Dart’s opinion. It was designed to compel the credit card com-
panies to act by inserting Dart into the discussion.” Id. at 232.
   The University’s invitation to a voluntary meeting falls
well short of the level of coercion the Sheriﬀ invoked in Back-
page. Although the Sheriﬀ did not threaten the companies
22                                                   No. 19-2807

with an investigation or prosecution, a letter on oﬃcial letter-
head demanding action, condemning their activities, and re-
minding them of their potential liability is a far cry from a vol-
untary invitation to a meeting. Comparing the impact of the
Sheriﬀ’s letter to that of BART’s outreach demonstrates this is
true: whereas most students do not respond to BART’s re-
quests, Visa and MasterCard immediately ended their rela-
tionship with Backpage. “[T]he fact that a public-oﬃcial de-
fendant lacks direct regulatory or decisionmaking authority
… is not necessarily dispositive[.]” Okwedy v. Molinari, 333
F.3d 339, 344 (2d Cir. 2003) (per curiam). “What matters is the
distinction between attempts to convince and attempts to co-
erce.” Id. Whereas Sheriﬀ Dart’s letter was an “attempt to co-
erce,” the University’s actions are, at worst, an “attempt to
convince.” Particularly when the majority of students BART
contacts decline a meeting, Speech First’s speculation that
BART’s outreach carries an implicit threat of consequences
lacks merit.
    On appeal, Speech First highlights two out of the dozens
of bias-motivated incidents and resulting responses in the rec-
ord to demonstrate that, contrary to the University’s asser-
tions, BART refers some incidents to University Police. These
two incidents include:
     •   “Team members participated in reporting [an oﬀen-
         sive] page to Facebook and consulted with police, who
         were unable to identify those responsible for the page.”
     •   “A staﬀ member from the Counseling Center received
         emails that were sexually explicit and targeting Asian
         women. The staﬀ member was given information on
         resources and information about the person who sent
         the emails was given to police.”
No. 19-2807                                                        23

As a preliminary matter, Speech First failed to raise these in-
cidents before the district court. “It is the parties’ responsibil-
ity to allege facts and ‘indicate their relevance under the cor-
rect legal standard.’” Econ. Folding Box Corp. v. Anchor Frozen
Foods Corp., 515 F.3d 718, 721 (7th Cir. 2008) (quoting APS
Sports Collectibles, Inc. v. Sports Time, Inc., 299 F.3d 624, 631 (7th
Cir. 2002)). Speech First has therefore waived this argument.
    But even if Speech First had raised these facts before the
district court, they do not demonstrate that Speech First has
standing to challenge BART. First, Speech First did not pre-
sent evidence to the district court that BART would refer a
student to University Police on the basis of speech independ-
ent of a violation of the Student Code or because a student
declined to respond to BART outreach. BART, like any mem-
ber of the University community, could report a potential Stu-
dent Code violation to OSCR or the Police without infringing
on any student’s right to free speech. And if BART does make
a referral to University Police in appropriate circumstances,
Speech First has not demonstrated that BART has any power
to punish: that determination is left to OSCR or the Police. Ac-
cordingly, Speech First has not put any evidence in the record
to demonstrate that the law enforcement liaison to BART
from the University Police Department was involved in either
of the purported referrals or in interactions with any of the
individuals who made or are identiﬁed in complaints. The
mere possibility of a referral does not demonstrate standing.
   We acknowledge some practicalities inﬂuencing this con-
clusion. Consider, for example, if BART were to learn of a vi-
olation of the law, or of a potential violation, such as one that
might put a student in imminent danger. The fact that this
knowledge came through a BART webform or through an
24                                                   No. 19-2807

email to the BART email address does not prevent BART from
sharing this information with law enforcement. The ability of
BART to inform the relevant authorities of a violation, when
there would be no threat of sanction on the basis of speech
absent that violation, does not alone result in a First Amend-
ment harm.
    Speech First also cites the commonalities between this case
and the Sixth Circuit’s recent decision in Speech First, Inc. v.
Schlissel, 939 F.3d 756 (6th Cir. 2019), where Speech First chal-
lenged the University of Michigan’s equivalent of BART—
what the court called the Response Team—along with other
policies. In that case, the Sixth Circuit, emphasizing the Re-
sponse Team’s referral power, reversed the district court’s de-
nial of a preliminary injunction on standing grounds. Id. at
765. The court noted that although the referral itself does not
punish speech, it “subjects students to processes which could
lead to those punishments” and thus to “consequences that
[the student] otherwise would not face.” Id. The court contin-
ued, “a student who knows that reported conduct might be
referred to police or OSCR could understand the invitation to
carry the threat: ‘meet or we will refer your case.’” Id. Here,
though, Speech First has put forth no evidence that BART will
refer students for a failure to respond to their outreach or ac-
cept a meeting. Nor did Speech First present evidence that
students at the University of Illinois interpret the invitation to
meet with BART as an implicit threat. Indeed, the record sup-
ports a contrary conclusion—the fact that the majority of stu-
dents decline to meet signals that students do not fear conse-
quences from their refusal to participate.
   Lastly, the district court found that “BART interactions
with students are private, not recorded in academic or
No. 19-2807                                                          25

disciplinary records, and not disclosed outside of OSCR with-
out permission.” Neily’s declaration purports to contradict
this point, stating that BART lists details of reported incidents
on students’ permanent records and makes this information
publicly available. Neily’s declaration also cites a third-hand
statement from an unknown student’s advisor, where the ad-
visor told the student that he could see in the student’s ﬁle
that the student had met with BART. The district court dis-
credited these assertions for good reason: the annual reports
BART issues to the public—the only examples of BART re-
porting in the record—are completely anonymized with es-
sentially no way to track down the identity of any oﬀender.
Furthermore, Speech First has not provided any evidence—
through Doe aﬃdavits or otherwise—that any individual stu-
dent fears the possible publication of student speech in these
annual reports or that potential publication led to any self-
censorship.
    Our analysis of Speech First’s evidentiary showing does
not, at this stage, speak to its success on the merits of its First
Amendment claims, but to whether it has met its burden to
demonstrate that any of its members experience an actual,
concrete, and particularized injury as a result of the Univer-
sity’s policies for the purpose of standing to pursue a prelim-
inary injunction. Whereas Speech First produced a three-
page, bareboned declaration from someone lacking ﬁrst-hand
knowledge of BART and how it operates on campus, the Uni-
versity put forth multiple, detailed aﬃdavits, consistently de-
scribing BART’s operations. 2 Speech First’s sparse submission


   2  We highlight the number of University-produced aﬃdavits, and the
short-length of Neily’s, to make more tangible the sharp contrast in the
level of detail and supporting facts between the two submissions. We do
26                                                       No. 19-2807

failed to demonstrate that any of its members face a credible
threat of any enforcement on the basis of their speech or that
BART’s or BIP’s responses to reports of bias-motivated inci-
dents have an objective chilling eﬀect. The district court there-
fore correctly determined that Speech First failed to demon-
strate standing to challenge BART’s and BIP’s processes.
     2. NCDs
    Speech First similarly fails to demonstrate standing to seek
a preliminary injunction against the University’s policy of is-
suing NCDs. Speech First argues that its student members
self-censor because they fear the University will issue NCDs
in response to their speech. It contends that § 4.06(d) of the
Student Disciplinary Procedures authorizes disciplinary oﬃc-
ers to issue NCDs whenever they believe an NCD is “war-
ranted,” meaning there are no limits on when the University
can issue an NCD. But § 4.06(a) explains that the disciplinary
oﬃcers’ authority stems from their responsibility for enforc-
ing the Student Code, and thus cabins their ability to issue
NCDs. Brown’s and Die’s declarations support this reading:
both state that the University can only impose NCDs to en-
force the Student Code and prevent violations of it, not in re-
sponse to student speech.
    Speech First provides one example it contends counters
this conclusion—the Minik–Khan incident. But this episode
does not bolster its case. The district court concluded that the
University issued the NCD not “just because Minik wrote
about Khan online,” but because of “an extensive history of



not suggest that the number and length alone has any bearing on or sig-
niﬁcance to our analysis of their contents.
No. 19-2807                                                   27

hostile and escalating interactions.” Minik’s own admissions
in his email to Die—that the NCD did not prevent him from
writing journalistic stories pertaining to Khan and that an
NCD is not a “direct disciplinary charge”—refute any sugges-
tion that this NCD punished Minik on the basis of his expres-
sion. This example would not lead a student to reasonably be-
lieve that speaking about controversial issues—independent
of other illegitimate behavior—would result in the student re-
ceiving an NCD, as the district court explicitly found that
other severe conduct, culminating in death threats, actually
prompted the NCD in this instance. Nor could this example
lead a student to reasonably believe that his or her protected
speech would violate an NCD if the student were subject to
one—Minik explicitly admitted otherwise.
    Indeed, the uncontested statistics the University provided
about the reasons for imposing NCDs demonstrate that the
majority of NCDs arise as a result of a violation of the Student
Code—which, again, does not prohibit protected speech. Oth-
ers result from complaints of sexual misconduct or from an
extended and intensifying conﬂict between students, where
the University feared a future Student Code violation or vio-
lence would occur. Speech First has failed to present any ex-
ample where the University issued an NCD on the basis of
speech, or demonstrate that an NCD prohibits speech if im-
posed. And as in the BART context, Speech First has not pro-
duced any evidence that any student fears expressing a par-
ticular viewpoint due to concern the University will issue an
NCD against him. Speech First therefore has failed to demon-
strate a credible threat of any enforcement action to justify the
students’ purported self-censorship.
28                                                    No. 19-2807

B. Mootness
    Lastly, we address whether Speech First’s eﬀort to enjoin
the University’s since-repealed (and never previously en-
forced) Student Code § 2-407, the prior approval rule, is moot.
Article III limits federal court jurisdiction to “live cases and
controversies … and ‘an actual controversy must exist not
only at the time the complaint is ﬁled, but through all stages
of the litigation.’” Ozinga v. Price, 855 F.3d 730, 734 (7th Cir.
2017) (quoting Kingdomware Techs., Inc. v. United States, 136 S.
Ct. 1969, 1975 (2016)). “A question of mootness arises when …
a challenged ordinance is repealed during the pendency of lit-
igation, and a plaintiﬀ seeks only prospective relief.” Fed’n of
Advert. Indus. Representatives, Inc. v. City of Chicago (“Federa-
tion”), 326 F.3d 924, 929 (7th Cir. 2003). “At that point, there is
no longer an ongoing controversy: the source of the plaintiﬀ’s
prospective injury has been removed, and there is no ‘eﬀec-
tual relief whatever’ that the court can order.” Ozinga, 855
F.3d at 734 (quoting Church of Scientology of Cal. v. United
States, 506 U.S. 9, 12 (1992)). We review the question of
whether an issue has been rendered moot de novo. Federation,
326 F.3d at 928–29.
    As a general rule, in cases between private parties, “a de-
fendant’s voluntary cessation of challenged conduct will not
render a case moot because the defendant remains ‘free to re-
turn to his old ways.’” Id. at 929 (quoting United States v. W.T.
Grant Co., 345 U.S. 629, 632–33 (1953)). Indeed, a case will be-
come moot only if it is “absolutely clear that the allegedly
wrongful behavior could not reasonably be expected to re-
cur.” Friends of the Earth, Inc. v. Laidlaw Env. Serv. (TOC), Inc.,
528 U.S. 167, 189 (2000)). But “[w]hen the defendants are pub-
lic oﬃcials … we place greater stock in their acts of self-
No. 19-2807                                                      29

correction, so long as they appear genuine.” Federation, 326
F.3d at 929 (quoting Magnuson v. City of Hickory Hills, 933 F.2d
562, 565 (7th Cir. 1991)); Freedom from Religion Found., Inc. v.
Concord Comty. Schs., 885 F.3d 1038, 1051 (7th Cir. 2018) (“A
defendant’s voluntary cessation of challenged conduct does
not necessarily render a case moot. … But if a government ac-
tor sincerely self-corrects the practice at issue, a court will give
this eﬀort weight in its mootness determination.”). A contrary
conclusion would “put this court in the position of presuming
[the University] has acted in bad faith—harboring hidden mo-
tives to reenact the [policy] after we have dismissed the case—
something we ordinarily do not presume.” Federation, 326
F.3d at 929. “[W]e have repeatedly held that the complete re-
peal of a challenged [policy] renders a case moot, unless there
is evidence creating a reasonable expectation that the [Univer-
sity] will reenact the [policy] or one substantially similar.” Id.
at 930.
     “Only in cases where there is evidence that the repeal was
not genuine has the Court refused to hold the case moot.” Id.
In City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283 (1982)—
a case Speech First cites—the Supreme Court held that a case
was not moot despite the repeal of a challenged statute be-
cause the city had announced its intent to reenact the statute
if the district court’s judgment were vacated. Id. at 289 & n.11.
Similarly, in United States v. Sanchez-Gomez, 138 S. Ct. 1532
(2018), the Court held a challenge to a policy was not moot
because the government had represented “that the Southern
District intend[ed] to reinstate its policy once it [was] no
longer bound by the decision of the Courts of Appeals.” Id. at
1537 n.*. And in Trinity Lutheran Church of Columbia, Inc. v.
Comer, 137 S. Ct. 2012 (2017), the governor issued a press
30                                                    No. 19-2807

release on the eve of oral argument before the Supreme Court
announcing a repeal of the challenged policy. Id. at 2019 n.1.
    We conclude Speech First’s challenge to Student Code § 2-
407 is moot. The University is a public entity and an arm of
the state government of Illinois, and therefore receives the
presumption that it acts in good faith. The University re-
pealed its policy imposing a prior restraint on posting of ma-
terials for non-campus elections after Speech First initiated
this litigation. This policy is not a threat to students past, pre-
sent, or future. There is no evidence in the record indicating
the University ever enforced the policy. With it no longer in
eﬀect, no current student can suﬀer any harm from it. Fur-
thermore, through Kirts’s sworn aﬃdavit, the University af-
ﬁrmatively represented to the district court and to this Court
that it does not intend to reenact the provision. And the Uni-
versity undertook a formal amendment process, which re-
quired a full vote by the Conference on Conduct Governance
and approval by the Chancellor. This process is analogous to
legislation, which Speech First concedes moots an issue. De-
spite Speech First’s assertions to the contrary, our precedent
does not require notice-and-comment rulemaking or that
elected oﬃcials perform the modiﬁcations.
    The two cases our colleague in dissent cites make no dif-
ference to our analysis. To begin, in Concord, a superinten-
dent’s statement disavowing future school holiday concerts
that promote religious beliefs was insuﬃcient to moot a case
where the “the school board had the authority to adopt oﬃ-
cial policies” prohibiting shows with religious purposes and
“failed to document in any way its decision to make the
changes permanent.” 885 F.3d at 1052. The factual scenario in
Doe ex rel. Doe v. Elmbrook Sch. Dist., 658 F.3d 710 (7th Cir.
No. 19-2807                                                      31

2011), vacating the original panel’s opinion but adopting its justi-
ciability analysis, 687 F.3d 840, 842 (7th Cir. 2012) (en banc), is
nearly identical. Although a school’s superintendent and
principal had represented that they did not intend to hold the
school’s graduation ceremony in a church, the school failed to
establish mootness because it did not adopt a policy formally
prohibiting the use of churches for graduation. Id. at 720–21.
In both cases, a mere statement was not enough—the school
board needed to enact a formal policy, as was within its au-
thority to do. Here, the University not only submitted Kirts’s
declaration: it formally amended the Student Code.
    The Sixth Circuit in Schlissel applied a more stringent test
to determine mootness than the one our own precedent de-
mands: it required not only a formal process to repeal a policy
but aﬃrmative signals from the University that the repeal was
genuine. The Sixth Circuit held that Speech First’s challenge
to deﬁnitions of “bullying” and “harassing” was not moot,
even though the University of Michigan modiﬁed these deﬁ-
nitions after Speech First ﬁled suit. 939 F.3d at 770. The Sixth
Circuit noted, “Where regulatory changes are eﬀected
through formal, legislative-like procedures, we have found
that to moot the case the government need not do much more
than simply represent that it would not return to the chal-
lenged policies.” Id. at 768. The court took issue with the fact
that the University of Michigan did not “aﬃrmatively state[]
that it does not intend to reenact the challenged deﬁnitions.”
Id. at 769. The University of Illinois made exactly this asser-
tion, and Speech First has not rebutted it.
   Moreover, in Schlissel, the University of Michigan actively
applied these deﬁnitions, promoted them on the website of its
Oﬃce of Student Conﬂict Resolution, and continued to
32                                                  No. 19-2807

defend the constitutionality of the deﬁnitions in the litigation.
Id. at 762, 770. These factors contributed to the court’s conclu-
sion that the University’s modiﬁcation of the deﬁnitions did
not moot Speech First’s claim. Id. at 770. Here, there is no evi-
dence that the University of Illinois ever enforced the now-
repealed § 2-407 in the ﬁrst place, and the University has at no
point ever defended its constitutionality. Even under the Sixth
Circuit’s more demanding standard, Speech First’s claim re-
garding § 2-407 is moot.
     Indeed, the dissent’s mootness analysis would create a
standard going beyond that of even the Sixth Circuit in Schlis-
sel, as it adds several requirements that draw no support from
Supreme Court or our own precedent. We have never de-
manded, nor did the Sixth Circuit require, a concession that a
rule is unconstitutional. In addition, while the Sixth Circuit
did ﬁnd relevant the lack of an aﬃrmative statement that the
university did “not intend to reenact the challenged” policy,
it did not require a binding promise that the university will
never revisit it. Id. at 769. We similarly have never required a
government actor to issue a promise that it will not return to
its prior policy. And while the dissent takes issue with the fact
that the University here could repeal the policy in four days’
times, we are unaware of any precedent suggesting that the
amount of time it takes to perform a repeal has any bearing
on the mootness analysis. What the dissent appears to hang
its hat on—the merely theoretical possibility that the Univer-
sity could decide to revisit the policy at some remote point in
No. 19-2807                                                                 33

the future without any evidence of an intention to do so—is
not enough to survive a mootness challenge. 3
                             III. Conclusion
    Speech First lacks standing to seek a preliminary injunc-
tion against the University’s BART, BIP, and NCD policies,
and its challenge to Student Code § 2-407 is moot. The judg-
ment of the district court is AFFIRMED.




    3 The dissent also takes issue with the timing of the repeal, which came

after the commencement of this litigation. Indeed, the Sixth Circuit in
Schlissel also found that factor relevant to its analysis. But in that case, the
university actively used the challenged deﬁnitions and there was thus “no
indication … that the University was so much as considering changing the
deﬁnitions” before it did so. 939 F.3d at 769. Here, where there is no evi-
dence the provision was ever enforced or that the University was even
aware it was on the books, timing is not so suspect.
34                                                    No. 19-2807

    BRENNAN, Circuit Judge, concurring in part and dissenting
in part. For several years universities have engaged in height-
ened eﬀorts to supervise speech on their campuses. These
steps can collide with the First Amendment’s free speech pro-
tections, especially of political speech. At issue in this case are
the University of Illinois’s policies to monitor speech on cam-
pus and in residence halls, as well as the prohibition in its Stu-
dent Code on distributing election literature on campus.
    I concur with the majority opinion that, on this record,
Speech First oﬀered insuﬃcient evidence of injury in fact to
qualify for associational standing. I do not conclude that the
challenge to the Student Code prohibiting the disbursement
of campaign literature is moot and respectfully dissent on that
question.
          I. Standing to Challenge Bias Responses
                 and No Contact Directives
     A. Legal Framework
    Associational standing, which Speech First asserts, is a
function of that association’s individual members’ standing.
Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333,
343 (1977) (recognizing an association has standing to sue on
behalf of its members when members would otherwise have
standing to sue in their own right). To establish constitutional
standing under Article III, at least one association member
must show an “injury in fact.” Spokeo, Inc. v. Robins, 136 S. Ct.
1540, 1547–48 (2016); United Food & Commercial Workers Union
v. Brown Group, 517 U.S. 544, 555 (1996); Lujan v. Defenders of
No. 19-2807                                                               35

Wildlife, 504 U.S. 555, 560 (1992). Whether Speech First’s mem-
bers satisfy the injury-in-fact standard is one of the justiciabil-
ity disputes in this case.1
    “Injury in fact” means an invasion of a legally protected
interest that is concrete and particularized, and actual or im-
minent, rather than conjectural or hypothetical. Lujan, 504
U.S. at 560. In Spokeo the Supreme Court explained in detail
the particularization and concreteness requirements. “For an
injury to be ‘particularized,’ it ‘must aﬀect the plaintiﬀ in a
personal and individual way.’” 136 S. Ct. at 1548 (quoting
Lujan, 112 S. Ct. at 2136 n.1). Concreteness requires an injury
be “de facto”; “that is, it must actually exist.” Id. “[I]ntangible
injuries can nevertheless be concrete.” Id. (citations to First
Amendment challenges omitted). The Court has “made it
clear time and again that an injury in fact must be both con-
crete and particularized.” Id. (citing inter alia Susan B. Anthony
List v. Driehaus (SBA List), 573 U.S. 149, 158 (2014)).
    Finer points are introduced when a plaintiﬀ tests a law or
rule under the First Amendment. A facial challenge can be
pre-enforcement. Steﬀel v. Thompson, 415 U.S. 452, 459 (1974);
see also Brandt v. Vill. of Winnetka, Ill., 612 F.3d 647, 649 (7th Cir.
2010). Without an enforcement action, what a plaintiﬀ must
show to satisfy the injury-in-fact requirement for a First
Amendment claim has been described somewhat diﬀerently
by diﬀerent courts.


    1 Not disputed are the other two elements of standing, a “causal con-
nection between the injury and the conduct complained of,” meaning that
the injury is “fairly traceable” to the defendant’s actions, and a likelihood
that the injury “will be redressed by a favorable decision.” Lujan, 504 U.S.
at 560–61.
36                                                   No. 19-2807

    As the majority opinion points out, to establish injury in
fact, a plaintiﬀ must make one of two showings. The ﬁrst re-
quires an intention to engage in a course of conduct arguably
aﬀected with a constitutional interest but which is proscribed
by a policy, and a credible threat the policy will be enforced
against the plaintiﬀ. SBA List, 573 U.S. at 158–59; Babbitt v.
United Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979) (re-
quiring “a credible threat of prosecution”). Under the second,
a plaintiﬀ must show a chilling eﬀect on speech that is objec-
tively reasonable, and the plaintiﬀ self-censors as a result. Bell
v. Keating, 697 F.3d 445, 454 (7th Cir. 2012).
    This court has elaborated on these showings in deciding
other pre-enforcement facial First Amendment challenges. In
Ctr. for Individual Freedom v. Madigan, 697 F.3d 464 (7th Cir.
2012), a nonproﬁt organization (like Speech First) brought a
pre-enforcement challenge to Illinois’s campaign ﬁnance dis-
closure requirements, contending they were constitutionally
violative as vague and overbroad. This court’s evaluation cen-
tered on chilling eﬀect. It noted that “[t]he injury-in-fact
standard is often satisﬁed in pre-enforcement challenges to
limitations on speech,” and recognized the harm of self-cen-
sorship without prosecution. Madigan, 697 F.3d at 473–74 (cit-
ing Virginia v. Am. Booksellers Ass’n (American Booksellers), 484
U.S. 383 (1988)). “The chilling of protected speech may thus
alone qualify as a cognizable Article III injury, provided the
plaintiﬀs ’have alleged an actual and well-founded fear that
the law will be enforced against them.’” Id. at 474 (quoting
American Booksellers, 484 U.S. at 393).
   In Bell, an opinion decided the same day as Madigan, this
court analyzed a pre-enforcement facial challenge that a fail-
No. 19-2807                                                     37

ure-to-disperse provision in Chicago’s disorderly conduct or-
dinance was vague and overbroad. Chilled speech was recog-
nized as an injury that can support standing, but a plaintiﬀ’s
subjective fear of chilling was insuﬃcient to sustain a court’s
Article III jurisdiction over such a claim. Id. at 453. “The plain-
tiﬀ must substantiate a concrete and particularized chilling ef-
fect on his protected speech or expressive conduct to pursue
prospective relief.” Id. at 454 (concluding the plaintiﬀ had suc-
cessfully alleged a chilling injury and enjoyed standing to sue
for injunctive relief and to facially challenge the ordinance).
   Below I consider this case under this framework.
   B. Discussion
    Speech First bears the burden to show standing as the
party invoking federal jurisdiction. Lujan, 504 U.S. at 561. The
evidence must be presented, as the majority opinion states, by
aﬃdavit or other evidence of speciﬁc facts rather than general
allegations of injury. Six Star Holdings, LLC v. City of Milwau-
kee, 821 F.3d 795, 801–02 (7th Cir. 2016).
   The majority opinion organizes its standing analysis
around a series of factual findings by the district court, con-
cluding that none are clearly erroneous and that Speech First
has not submitted evidence disputing many of them. I concur
with my colleagues’ review of some of these findings. Other
findings—such as a report to the bias assessment response
team having no consequences, the voluntariness of a meeting
with the bias assessment response team not chilling speech,
and the privacy of students’ interactions with the bias assess-
ment response team—I see as closer calls, and their resolution
38                                                           No. 19-2807

a function of the sparse evidence Speech First presented. Be-
cause there was no evidentiary hearing, 2 those specific facts
must be set forth by affidavit.
    How speciﬁc the facts must be in this context has been set
by the Supreme Court. In Laird v. Tatum, 408 U.S. 1 (1972),
plaintiﬀs challenged the U.S. Army’s surveillance of civilian
political activity as chilling their exercise of First Amendment
rights. Aﬃdavits on the plaintiﬀs’ motion for a preliminary
injunction gave background information and described the
complained-of activities. Id. at 3. The Court ruled that the
mere existence and operation of a government system was in-
suﬃcient to present a justiciable controversy. Id. at 10–14.
    In Laird the plaintiﬀs complained about “the mere exist-
ence … of a governmental investigative and data-gathering
activity,” and nothing more. Id. at 10. The Court held that the
plaintiﬀs (the subjects of the surveillance) may have suﬀered
a “subjective chill,” but did not allege “actual present or im-
mediately threatened injury” to entitle them to standing. Id.
at 15. “Allegations of a subjective ‘chill’ are not an adequate
substitute for a claim of speciﬁc present objective harm or a
threat of speciﬁc future harm” by the plaintiﬀs. Id. at 13–14.
The plaintiﬀs must be “presently or prospectively subject to
the regulations, proscriptions, or compulsions” being chal-
lenged, id. at 11, a threshold they did not meet. While govern-
mental action with only an indirect eﬀect on First
Amendment rights may be subject to constitutional challenge,
plaintiﬀs seeking to invoke the judicial power must show that


     2A hearing was set on the motion for preliminary injunction on Sep-
tember 23, 2019, but the district court issued its Order denying the motion
six days before.
No. 19-2807                                                       39

they sustained, or are in immediate danger of sustaining, a
direct injury as a result of that action. Id. at 12–13 (citing Ex
parte Levitt, 302 U.S. 633, 634 (1937)); see also Socialist Workers
Party v. Att’y Gen. of U.S., 419 U.S. 1314, 1319 (1974) (Marshall,
J., sitting as Circuit Justice) (concluding “speciﬁcity of the in-
jury claimed by the applicants is suﬃcient, under Laird, to sat-
isfy the requirements of Art. III.”).
    The obverse circumstances were presented in Meese v.
Keene, 481 U.S. 465 (1987). There a plaintiﬀ wished to exhibit
ﬁlms about nuclear war and acid rain, and he challenged a
federal statute that required those ﬁlms to be labeled “politi-
cal propaganda.” Id. at 467. The plaintiﬀ submitted detailed
and uncontradicted aﬃdavits that he would be substantially
harmed, his reputation would be adversely aﬀected, and he
risked injury as a result of the ﬁlms being classiﬁed as propa-
ganda, so the Court concluded he had standing to sue. Id. at
472–74. If the plaintiﬀ “had merely alleged that the appella-
tion deterred him by exercising a chilling eﬀect on the exercise
of his First Amendment rights, he would not have standing to
seek its invalidation.” Id. at 473 (citing Laird, 408 U.S. at 13-14).
    Applying these standards here leads me to conclude that
the statements in the Neily declaration lack the required spec-
iﬁcity—including the particularity and concreteness—to meet
this evidentiary threshold. Although the majority opinion
cites to the number and length of the University’s aﬃdavits,
critical to me are the facts (or lack thereof) attested to on the
topics of self-censoring, referrals for punishment or disci-
pline, identiﬁcation/anonymity, no-contact directives, and the
bias incident protocol.
  Self-censorship. The Neily declaration states that students
A–D credibly fear the University’s bias assessment response
40                                                      No. 19-2807

initiative and its consequences, and that the only way for
them to avoid it is to engage in self-censorship. But those two
conclusory sentences in that declaration oﬀer no evidence of
any of these students self-censoring their speech to avoid the
initiatives. For example, the students did not ﬁle anonymous
aﬃdavits setting forth what they would have said, when,
where, and to whom. As explained in Laird, students A–D
cannot merely object to the existence and operation of a sys-
tem; they must show a speciﬁc present objective harm or
threat of speciﬁc harm. 408 U.S. at 11. Rather than the detailed
and unrebutted aﬃdavits the plaintiﬀ submitted in Meese, the
students here averred a subjective chill without more.
    Yet even if students A–D had suﬃciently established an
objectively reasonable fear, under Bell they must substantiate
a concrete and particularized chilling eﬀect. We know more
about what that means after Spokeo: “For an injury to be ‘par-
ticularized,’ it ‘must aﬀect the plaintiﬀ in a personal and indi-
vidual way.” 136 S. Ct. at 1548. “A ‘concrete’ injury must be
‘de facto’; that is, it must actually exist.” Id. (citation omitted).
Here, no evidence has been presented of such eﬀects on stu-
dents A–D. To show that injuries “actually existed” plaintiﬀs
must assert more than a mere conclusion that their speech has
been chilled.
    Referrals for Punishment or Discipline. The Neily declaration
does not aver that any of the four students listed have been
punished or disciplined, or threatened with punishment or
discipline, and the record does not reveal any students being
investigated or punished as a result of the two challenged
University policies. The declaration does include an example
of an advisor commenting to a student about a bias complaint
against that student, but it does not connect that averment
No. 19-2807                                                 41

with students A–D, again failing the particularity and con-
creteness requirements.
    In contrast are the more speciﬁc declarations from January
Boten, Assistant Dean of Students in the Oﬃce for Student
Conﬂict Resolution, and Justin Brown, Associate Dean of Stu-
dents and Director of the Oﬃce for Student Conﬂict Resolu-
tion. They describe how the bias assessment response team
does not make referrals to the police or the student discipli-
nary process unless the speech or conduct also violates the
Student Code.
    Identiﬁcation/Anonymity. Four students in the Neily decla-
ration listed topics about which they wish to speak, advocate,
and ask questions: students A and C on immigration, student
B on Islamic policy, and student D on LGBT issues. Each year,
the bias assessment response team issues a report describing
the complaints it received and its responses. The year-end re-
port includes these topics, but according to the University the
report does not identify these (or other) students as having
been approached to discuss alleged bias incidents or being
given corrective actions.
    Speech First argues that the detailed descriptions in the
bias assessment response team report make some of the “of-
fenders” (the term used in the University’s policies) easily
identiﬁable, and that students could fear inclusion in the re-
port. Along with the descriptions in the majority opinion, ex-
amples of reported bias include a campus speaker “saying
things like ‘America is the greatest country in the world,’”
sidewalk chalk advocating “Women For Trump,” and an in-
structor “fail[ing] to use [a student’s] preferred gender pro-
nouns and ma[king] statements about gender identity being a
matter of choice.” To Speech First, the person charged with
42                                                  No. 19-2807

bias can easily be traced by comparing the bias report with a
calendar and news reports, making chilling eﬀects more
likely.
    But the example Speech First cites—complaints received
and the University response to an event on immigration—is
absent from the Neily declaration. And there is no evidentiary
connection between students A–D and the year-end report.
Nor is there evidence as to the consequences for a student’s
inclusion in the report. Absent such information, the declara-
tion does not show that these four Speech First members have
an objectively reasonable, actual, and well-founded fear that
they will be identiﬁed, or that their anonymity will be com-
promised, by the year-end report.
   No-Contact Directives. The Neily declaration presents no
evidence that the University issued a no contact order against
students A–D or issued such an order on the topics these stu-
dents would like to discuss.
    Bias Incident Protocol. As the majority opinion points out,
the Neily declaration does not mention the bias incident pro-
tocol, which is the bias assessment reporting initiative appli-
cable in University student housing. The three words “in their
dormitories” included in the Neily declaration does not estab-
lish standing to challenge that procedure, even if it is similar
in nature to the bias assessment response team.
   From the absence of speciﬁc facts attested to on these ﬁve
topics, I conclude that under the legal framework discussed
above, Speech First has not met its burden to establish stand-
ing. The evidence presented at this stage does not support the
conclusion that students A–D had actual and well-founded
fears that the University policies will be enforced against
No. 19-2807                                                        43

them, and that those four students have had a concrete and
particularized chilling eﬀect on their protected speech, de-
spite the modest evidentiary threshold.
    This conclusion—given the legal subject matter, the poli-
cies in dispute, and the arguments oﬀered—is not uncompli-
cated. Speech First contends in its briefs that the University’s
bias assessment response policies chill students’ speech. The
topics about which students A–D wish to speak, unfettered,
show their desire to engage in political speech. 3 Reasonably
risk-averse students generally avoid a burdensome investiga-
tive process. Such investigations could amplify reputational
damage suﬀered by “oﬀenders” even when the speech inves-
tigated is protected.
    The University also labels its students “oﬀenders” on un-
veriﬁed accusations alone. Nobody likes to be called an “of-
fender,” which bears with it some reputational damage. See,
e.g., Meese, 481 U.S. at 473 (plaintiﬀ submitted detailed aﬃda-
vits, including the results of an opinion poll, that his exhibi-
tion of ﬁlms classiﬁed as political propaganda would ad-
versely aﬀect his reputation). Because reputational damage
can impair a student’s prospects for academic and profes-
sional success, objectively reasonable students may be ex-
pected to behave in ways that mitigate their exposure to any
allegation that might trigger a bias investigation. “Process is
punishment” is not a platitude; a University-controlled clear-
inghouse for speech can deter students from speaking out.




   3See, e.g., Brief of Amicus Curiae Southeastern Legal Foundation in
Support of Plaintiff-Appellant and Reversal, pp. 1-5, ECF No. 18.
44                                                             No. 19-2807

    No educational institution should force students to bal-
ance academic and professional success against the free ex-
pression of political viewpoints. Potential “offenders” may
not speak at all if they fear that University officials are moni-
toring them for biased speech. 4 The practical effect of the bias
assessment initiatives could be to communicate that open dis-
cussion should cease if it interferes with any listener’s subjec-
tive beliefs.
    While such consequences could conceivably constitute
particular and concrete threats of harm chilling protected
speech, none of this appears in the Neily declaration involv-
ing students A–D. Some of Speech First’s points and argu-
ments are included in their briefs, but not in the evidence. For
example, the dispute and subsequent no-contact directive be-
tween Khan and Minik is argued in the briefs, but absent from
the evidentiary record. The bar is not being set too high here,
as specific facts in affidavits are essential. 5
   This conclusion is also diﬃcult to reconcile with the Sixth
Circuit panel majority opinion in Speech First, Inc. v. Schlissel,
939 F.3d 756, 765 (6th Cir. 2019), which held that Speech First
had standing to challenge the University of Michigan’s bias
response team initiative.6 The Neily declaration in Schlissel re-
sembles her declaration here, and the district court in this case


     4
    See, e.g., Amicus Brief of the Wisconsin Institute for Law & Liberty
Supporting Appellant and Reversal, pp. 6–10, ECF No. 25.
     5
     Nor could the district court consider examples from the complaint
which was not verified.
     6
     Another pending case challenges the University of Texas’s bias as-
sessment response team initiatives. Speech First, Inc. v. Fenves, 384 F. Supp.
3d 732, 735 (W.D. Tex. 2019) (denying motion for preliminary injunction,
No. 19-2807                                                           45

noted that the University of Michigan and the University of
Illinois have “similar university bias response policies.” Still,
on this record, Speech First has not met the standing require-
ments for this First Amendment pre-enforcement challenge
for the reasons discussed above.
     “[A]bove all else, the First Amendment means that gov-
ernment has no power to restrict expression because of its
message, its ideas, its subject matter, or its content.” Police
Dep’t of Chicago v. Mosley, 408 U.S. 92, 95 (1972). Before a court
may exercise its authority to limit government power, the jus-
ticiability rules and requirements must be followed. As the
Court stated in Spokeo, Article III standing “serves to … con-
ﬁne[] the federal courts to a properly judicial role.” 136 S. Ct.
at 1547 (internal quotation marks and citations omitted).
Standing requirements demarcate non-justiciable abstract
questions from cases or controversies properly subject to ad-
judication. These requirements play a functional role in main-
taining our separation of powers. See Antonin Scalia, The
Doctrine of Standing as an Essential Element of the Separation of
Powers, 17 SUFFOLK UNIV. L. REV. 881, 894-97 (1983). At this
stage of this litigation speciﬁc facts establishing standing have
not been presented.
              II. Mootness of Prior Approval Rule
    Student Code § 2-407 prohibited, without prior approval,
the posting and distribution of handout materials that pro-
moted candidates for non-campus elections. Students who vi-
olated the provision were subject to discipline.



and finding Speech First’s students members lack standing), appeal to 5th
Cir. June 7, 2019 (No. 19-50529), case argued March 2, 2020.
46                                                     No. 19-2807

    Speech First challenges this prohibition as an impermissi-
ble prior restraint on political speech violating the First
Amendment. Its complaint alleges the University published
no criteria governing what materials merited approval or
when it would rule on an application to post or distribute
such election materials. Without the University having shown
a compelling interest in a prior restraint of political speech,
and this prohibition being narrowly tailored to such an inter-
est, Speech First challenges this code provision as chilling pro-
tected speech and forcing students who do not wish to com-
ply with this requirement to engage in self-censorship.
    Seven weeks after this lawsuit was ﬁled—and four days
before the University responded to the preliminary injunction
motion—the University amended the Student Code to repeal
the prior approval rule, as described in the majority opinion.
The University’s Associate Dean of Students, Rhonda Kirts,
ﬁled a declaration stating “[t]he University has no intention
of restoring the eliminated provision or adopting a new pro-
vision similar to it, and therefore this elimination of the pre-
approval requirement for non-campus election materials is
deﬁnitive.” The University argues Speech First’s challenge to
this student code provision is therefore moot. Speech First
disagrees. We review this question de novo. Federation of
Advert. Indus. Reps., Inc. v. City of Chicago, 326 F.3d 924, 928-29
(7th Cir. 2003).
   “Voluntary cessation of the contested conduct makes liti-
gation moot only if it is ‘absolutely clear that the allegedly
wrongful behavior could not reasonably be expected to re-
cur.’ Otherwise the defendant could resume the challenged
conduct as soon as the suit was dismissed.” Elim Romanian
Pentecostal Church, et al. v. Jay Robert Pritzker, 962 F.3d 341, 345
No. 19-2807                                                      47

(7th Cir. 2020) (quoting Friends of the Earth, Inc. v. Laidlaw Env.
Serv. (TOC), Inc., 528 U.S. 167, 189 (2000)). “The party assert-
ing mootness bears a ‘heavy burden’ of persuading the court
that there is no reasonable expectation that the challenged
conduct will reappear in the future.” Pleasureland Museum,
Inc. v. Beutter, 288 F.3d 988, 999 (7th Cir. 2002) (quoting Friends
of the Earth, 528 U.S. at 189).
   The relative ease, timing, and manner by which the Uni-
versity amended the Student Code are all measures as to
whether it meets this heavy burden. On none of these criteria
has the University shown with absolute clarity that the prior
approval rule has perished permanently.
    It took only four days for the University’s conduct confer-
ence to repeal the challenged provision and for the chancellor
to approve, moves that had an immediate eﬀect. Such a repeal
could be undone in the same time frame with the same ease.
Because the University’s procedures are self-imposed, it re-
mains unconstrained to reverse itself on the prior approval re-
quirement. Indeed, the Student Code says it is “subject to
change without notice,” and the code provides ways it can be
amended diﬀerently than as amended here. The University
has taken the position that the policies challenged in this case
are “critical to the University’s functioning and achievement
of its educational mission.” If that includes the prior approval
code provision, such a continued position does not indicate
permanent abandonment. See, e.g., Jager v. Douglas Cty. Sch.
Dist., 862 F.2d 824, 833–34 (11th Cir.), cert. denied, 490 U.S. 1090
(1989) (holding voluntary cessation of pregame prayer did not
moot First Amendment challenge where elimination was not
formal board policy). My colleagues in the majority conclude
that the repeal and possibility of reenactment in such a short
48                                                             No. 19-2807

time frame is of no moment, but this court has considered the
ease with which a contested government action has been re-
pealed and can be replaced, see, e.g., Federation of Advertising
Injury Representatives, Inc., 482 F.3d at 931 (considering munic-
ipality’s pattern of proposed and repealed ordinances, alt-
hough concluding case was moot), as have other appellate
courts. See Rosebrock v. Mathis, 745 F.3d 963, 972 (9th Cir. 2014)
(considering whether policy change “could be easily aban-
doned or altered in the future”) (quoting Bell v. City of Boise,
709 F.3d 890, 901 (9th Cir. 2013)).
    When the University amended the Student Code also
must be considered. The prior approval rule was withdrawn
nearly two months into this litigation, and just before the Uni-
versity responded to the crucial preliminary injunction mo-
tion. My colleagues in the majority do not ﬁnd this timing sus-
pect. Yet a reasonable inference from when this repeal oc-
curred is that the University decided the prior approval rule
was constitutionally violative, so it was deleted from the Stu-
dent Code. A concession in the University’s declarations that
the prior approval rule is an impermissible prior restraint on
political speech would evince that the University would not
reenact it, as the admission in litigation of a constitutional vi-
olation is unlikely to be reconsidered. See Wis. Right to Life v.
Schober, 366 F.3d 485, 487-88 (7th Cir. 2004) (recognizing vol-
untary cessation rendered case moot because state agency ad-
mitted challenged statute was unconstitutional). But the Uni-
versity makes no such admission. 7




     7In the district court the parties agreed to stay the defendants’ obliga-
tion to answer or otherwise respond to the complaint, so the defendants
No. 19-2807                                                            49

    How the University voluntarily discontinued the chal-
lenged oﬃcial action matters as well. Kirts declares the Uni-
versity “has no intention” to reverse ﬁeld, a stance she char-
acterizes as “deﬁnitive.” But more than a non-committal state-
ment is required to persuade that the challenged provision
will not resurface. See, e.g., People for the Ethical Treatment of
Animals v. United States Dep’t of Agriculture and Animal and
Plant Health Insp. Serv., 918 F.3d 151, 157-159 (D.C. Cir. 2019)
(governmental department’s statement of intent to change
lacked necessary precision to conclude that its voluntary ces-
sation mooted the case). Neither Kirts nor the other Univer-
sity declarants promise that the University will not revisit this
Student Code provision. Even if she did, the Kirts declaration
does not bind the University. It reﬂects an intent arrived at
weeks after this litigation ensued, and in the face of the pre-
liminary injunction motion. The Supreme Court used the ad-
verb “absolutely” to modify how clear it must be that the al-
legedly wrongful behavior could not be expected to recur.
Friends of the Earth, Inc., 528 U.S. at 189. The University’s dec-
larations fail to meet that heavy burden.
   The University contends § 2-407 will not be reinstated be-
cause it has never been enforced. Besides falling prey to the
gambler’s fallacy (an inference about unknown future events
based upon known past events), the only evidence of the prior
approval rule’s history of enforcement is a single sentence in
Kirts’s declaration, which is limited to her personal experi-
ence, not that of the entire University. The majority opinion’s




have not responded to this claim other than in response to the preliminary
injunction motion.
50                                                      No. 19-2807

repeated statement that this provision has never been en-
forced misses the mark for the same reason. As the Sixth Cir-
cuit pointed out in Speech First, Inc. v. Schlissel, 939 F.3d at 766,
“[t]he lack of discipline against students could just as well in-
dicate that speech has already been chilled.”
     While the majority opinion is correct that “[c]ourts are
more apt to trust public oﬃcials than private defendants to
desist from future violations … [t]he tendency to trust public
oﬃcials is not complete, however, nor is it invoked automati-
cally.” 13C CHARLES ALAN WRIGHT, ARTHUR R. MILLER &
EDWARD H. COOPER, FEDERAL PRACTICE & PROCEDURE § 3533.7
(3d ed. 2008). The manner in which an entity, public or pri-
vate, voluntarily ceases is important. Speech First, Inc. v. Schlis-
sel, 939 F.3d at 768 (taking into account “the totality of the cir-
cumstances surrounding the voluntary cessation, including
the manner in which the cessation was executed.”). The dis-
continued oﬃcial action here—the Student Code provision—
was not repealed by a legislature revising a state statute, see
Matter of Bunker Ltd. Partnership, 820 F.2d 308, 312–13 (9th Cir.
1987), or after compliance with a court order, see Spirit of the
Sage Council v. Norton, 411 F.3d 225, 229–30 (D.C. Cir. 2005). It
was not even a repealed municipal ordinance. See Federation,
326 F.3d at 927; Pleasureland, 288 F.3d at 993. Instead, it was a
provision in the University’s Student Code, deﬁned as “a col-
lection of rules, regulations, policies, and procedures that ap-
ply to, or otherwise directly impact, students at the University
of Illinois at Urbana-Champaign.” Albeit on a greater scale,
such a Student Code is in common with the decisions of a
school board.
   In that important respect, the mootness analysis of this
court in two cases involving school districts provides some
No. 19-2807                                                    51

good guidance. First, in Freedom from Religion Found., Inc. v.
Concord Comm. Sch., 885 F.3d 1038 (7th Cir. 2018), this court
concluded that a school superintendent’s statements in an
aﬃdavit—that the school district would present an annual
holiday program compliant with the First Amendment’s Es-
tablishment Clause—did not render moot claims challenging
that program. Id. at 1050–53. That the superintendent was sin-
cere was not enough to conclude the dispute was moot, as
there was “no guarantee that a future superintendent would
take the same stance.” Id. at 1052 (citing Boyd v. Adams, 513
F.2d 83, 89 (7th Cir. 1975) (new decision-maker could “resur-
rect the old procedure in the future”)). In Concord this court
contrasted the superintendent’s aﬃdavit in that case with the
voluntary cessation in Wis. Right to Life, Inc. v. Schober, 366
F.3d at 487–88, 492. In Schober, a state agency sent a letter to
the plaintiﬀ stating that it would not enforce the challenged
statute against plaintiﬀ because it considered the statute to be
unconstitutional; the state agency also posted online that the
challenged statute was unconstitutional.
    As the superintendent’s aﬃdavit in Concord fell short of
the commitments in Schober, so Kirts’s declaration falls short
here. Had the University admitted the unconstitutionality of
the provision and promised not to enforce it, like in Schober, it
would have come closer to bearing its heavy burden. On the
record before us, though, the University’s failure “to docu-
ment in any way its decision to make the change permanent”
is enough to present a live controversy. Concord, 885 F.3d at
1052.
   Second, in Doe ex rel. Doe v. Elmbrook Sch. Dist., 658 F.3d
710 (7th Cir. 2011), vacated on grounds other than justiciability,
687 F.3d 840, 842 (7th Cir. 2012) (en banc), this court held that
52                                                          No. 19-2807

a school district had failed to establish mootness because it
did not adopt a formal policy prohibiting the use of churches
for graduation. 658 F.3d at 720–21. The school district, there-
fore, had not met its burden of demonstrating with absolute
clarity that it would not engage in First Amendment violative
conduct. Id. The University’s failure to adopt a similar for-
ward-looking, binding, and formal policy position should
lead us to the same conclusion that the challenge to the prior
approval rule is not moot. 8
    Even a state governor’s announcement of voluntary cessa-
tion has been deemed insuﬃcient to meet the heavy burden
to moot a case. Trinity Lutheran Church of Columbia, Inc. v.
Comer, 137 S. Ct. 2012 (2017). That case involved a challenge
to a Missouri agency’s policy of disqualifying religious organ-
izations from grant funding. Though the governor had an-
nounced he had directed to the contrary, nothing prevented
the state agency from reinstating its former policy, so the Su-
preme Court declined to ﬁnd the controversy moot. Id. at 2019
n.1. Kirts’s non-binding statement as a school administrator
has less weight than a governor’s statement. A tougher case
would be if the University’s governing body which exercises
ﬁnal authority—its board of trustees—issued some type of




     8My colleagues in the majority conclude that these cases are distin-
guishable because these school boards made statements without adopting
a formal policy, while the University amended its Student Code. But such
an amendment does not address reversibility or the other important con-
siderations of how an entity voluntarily ceases challenged conduct. Delet-
ing a provision after litigation ensues is far weaker than longer-lasting
constraints such as a concession of unconstitutionality or a binding prom-
ise.
No. 19-2807                                                   53

binding statute (formerly called bylaws), rendering perma-
nent the repeal of the prior approval rule, but that did not
happen here.
    The majority opinion states that the Sixth Circuit in Schlis-
sel applied a “more demanding standard” than our court, re-
quiring not only a formal process to repeal but aﬃrmative sig-
nals from the University that the repeal was genuine, which
the majority opinion ﬁnds in Kirts’s declaration. In my view,
the mootness analysis in Schlissel is highly similar to our eval-
uation here, as should be the result. The Sixth Circuit con-
cluded that the University of Michigan’s ad hoc regulatory
processes leading to changed deﬁnitions in its Student Code
did not relieve the school of much of its reduced burden as a
government entity to show the case is moot. Schlissel, 939 F.3d
at 769. The timing of the University’s repeal—removing the
deﬁnition after the complaint in the case was ﬁled—raised
suspicions that its cessation was not genuine. Id. Those same
concerns are present here. The panel majority in Schlissel con-
cluded that the claim challenging the deﬁnitions in the Uni-
versity of Michigan’s student code was not moot. Id. at 770.
For the same reasons, the mootness analysis I apply properly
employs the standards of “heavy burden” and “absolutely
clear,” which come directly from the Supreme Court in
Friends of the Earth, Inc., 528 U.S. at 189.
   The circumstances of this case do not persuade me that the
University has, as the law requires, carried its heavy burden
to make it absolutely clear that the allegedly oﬀending Stu-
dent Code provision will not return. So I respectfully dissent
from the conclusion that Speech First’s challenge of the prior
approval rule is moot.
54                                                             No. 19-2807

                               III. Conclusion
    This case had a short life in the district court—from ﬁling
to order in less than four months, followed by this interlocu-
tory appeal. And the evidentiary support submitted in that
abbreviated period falls short, to the detriment of both sides.
    I agree that, under the applicable law, the Neily declara-
tion presents insuﬃcient evidence of injury in fact, so associ-
ational standing has not been established, and the district
court’s denial of the plaintiﬀ’s motion for a preliminary in-
junction must be aﬃrmed. In the Kirts declaration, the Uni-
versity did not bear its heavy burden to make it absolutely
clear that the prior approval rule will not reasonably be ex-
pected to be reinstated, so I conclude Speech First’s challenge
of that provision is not moot.
   This case has been stayed in the district court pending this
appeal. On remand, the district court can consider under the
applicable rules and based on the parties’ arguments whether
to allow amendment to the pleadings and discovery to de-
velop the evidentiary record for the remainder of this case.9




     9 The Sixth Circuit noted the same in Schlissel, 939 F.3d at 765 n.1.